230 S.W.3d 9 (2007)
In the Interest of K.A.W.
No. ED 89117.
Missouri Court of Appeals, Eastern District, Division Three.
June 26, 2007.
Mark S. Fisher, Bowling Green, MO, for respondent.
Edward J. Grewach, Troy, MO, for appellant.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
K.W. appeals the judgment terminating his parental rights over his child. The trial court did not erroneously declare or apply the law and the judgment was supported by substantial evidence. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).